32 Cal. App. 2d 298 (1939)
LOUISE ELIZABETH SCOTT, Appellant,
v.
MARY BREUSING, Respondent.
Civ. No. 2282. 
California Court of Appeals. Fourth Appellate District.  
April 18, 1939.
 No appearance for Appellant.
 Hoge, Pelton & Gunther and Chester O. Hansen for Respondent.
 Barnard, P. J.
 This is a motion to dismiss the appeal on the ground that no record has been prepared or filed within the time provided by law.
 [1] From the certificate of the county clerk and an affidavit of the court reporter it appears that the judgment appealed from was entered on October 21, 1938; that a motion for a new trial was denied on December 12, 1938; that a notice of the denial of said motion was served and filed on the same day; that notice of appeal and request for a transcript on appeal was filed on December 21, 1938; that no arrangement was made with the court reporter covering the cost of a transcript and no undertaking was filed in accordance with the provisions of section 953b of the Code of Civil Procedure; that no draft of a bill of exceptions was filed within the time allowed by section 650 of the Code of Civil Procedure; and that no proceedings are now pending in the superior court for the settlement of a bill of exceptions or for the settlement of a transcript.
 The motion is granted and the appeal is dismissed.
 Marks, J., and Griffin, J., concurred.